Citation Nr: 1443203	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-29 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1976.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The issue of entitlement to service connection for hypertension comes before the Board on appeal from a December 2010 rating decision.  

The Veteran testified before the undersigned at a November 2012 Board videoconference hearing and a copy of that transcript is of record. 

The Board notes that in October 2012 the Veteran filed a notice of disagreement with a September 2012 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).  In April 2014 the Veteran submitted a written withdrawal of his claim for PTSD that was subsequently processed by the RO.  38 C.F.R. § 20.204 (2013). Therefore the issue is not before the Board.   

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the issue of entitlement to service connection for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for bilateral hearing loss and tinnitus by way of an April 2014 written statement.  As such, there remain no allegations of errors of fact or law for appellate consideration in regards to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for bilateral hearing loss and tinnitus and those issues are dismissed.

ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.  

Entitlement to service connection for tinnitus is dismissed.  


REMAND

The Veteran contends that his hypertension is related to his service-connected diabetes mellitus.  

The Veteran was afforded a VA examination in November 2010.  The examiner noted that the Veteran's hypertension had its onset in 2000 and that the Veteran was diagnosed with diabetes and hypertension simultaneously.  The examiner concluded that it was less likely as not that the Veteran's high blood pressure was caused by or a result of diabetes mellitus.  The examiner explained that the Veteran was diagnosed by history of hypertension concurrently with diabetes and there was no diabetic nephropathy.  

During the Board hearing, the Veteran acknowledged that he had not been diagnosed with diabetes or hypertension until the late 1990s or early 2000s, but he contended that diabetes can cause hypertension without the presence of nephropathy.  The Board finds that the November 2010 VA examination report fails to provide an adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Specifically, an explanation is necessary to clarify how a simultaneous diagnosis and absence of nephropathy rules out causation of hypertension by diabetes.  As such, a remand is necessary to obtain an opinion regarding the nature and etiology of the Veteran's hypertension.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain a review of the file and an opinion as to the etiology of the Veteran's currently diagnosed hypertension from a competent medical professional.  The claims file must be made available for review and a notation to this effect should be made in the claims file.
The medical professional should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was (1) caused, or (2) aggravated by the Veteran's service connection diabetes mellitus.  

In so doing, the examiner should address whether a concurrent diagnosis or the absence of nephropathy rules out the possibility that the service-connected diabetes mellitus (1) caused, or (2) aggravated the Veteran's hypertension.   

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2.  After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


